Citation Nr: 1522495	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  14-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a personality disorder.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

3.  Entitlement to compensation for additional dependents, to include removal of spouse as dependent and addition of minor dependent child.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 2007 to January 2009.  

As it relates to the issues of service connection for a personality disorder and residuals of a TBI, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  

As it relates to the issue of entitlement to compensation for additional dependents, to include removal of spouse as dependent and addition of minor dependent child, this matter arises from a November 2014 rating determination.  Thereafter, the Veteran filed a notice of disagreement with this decision.  To date, a statement of the case has not been issued as it relates to this matter.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record.  

The issues of service connection for left ear hearing loss and memory loss were raised by the Veteran in his August 2014 substantive appeal but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation for additional dependents, to include removal of spouse as dependent and the addition of minor dependent child is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the time of his February 2015 videoconference hearing, the Veteran withdrew the issue of service connection for a personality disorder from appellate status.

2.  The Veteran was exposed to several IED explosions in service.  

4.  The Veteran currently has residuals of a TBI.  

5.  The current TBI residuals are related to the in-service IED explosions.  

CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issue of service connection for a personality disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, TBI residuals were incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for a Personality Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn by a veteran or his representative in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  At his February 2015 videoconference hearing, the Veteran withdrew the issue of service connection for a personality disorder from appellate status.  Hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice as it relates to this issue. 

Residuals of a TBI

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In view of the Board's favorable decision on this claim as it relates to the issue of service connection for residuals of a TBI, further assistance is not required to substantiate the claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A TBI is not a chronic disease listed under 38 C.F.R. § 3.309(a) and thus, as discussed in further detail below, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that he currently has residuals of a TBI resulting from having been exposed to three separate IED explosions, the most serious occurring in August 2008, while in Afghanistan.  He maintains that he has had headaches since the date of the explosions.  

In support of his claim, the Veteran submitted a March 2015 statement from C. W.  In his statement, Mr. W. indicated that he had recently asked by the Veteran to write a statement confirming some events that had happened.  He indicated that on August 19th, 2008 "Afghan Independence Day" as they called it, they had a vehicle born IED explode at the front Afghan National Army gate to the FOB.  He reported that the Veteran, being on the PSD team for FOB Salerno, was the first person on the scene of the bombing.  Mr. W. indicated that there was a second vehicle that was supposed to detonate but it never did.  He stated that it was at that time that EOD was called out to place a charge under the vehicle and detonate it in a controlled environment.  He reported that when EOD detonated the second vehicle he remembered having to wake members up from the PSD team due to the blast having knocked them out and dazing them.  He noted that the Veteran was one of the 5 or so that lost consciousness and needed to be woken up.  He stated that after they confirmed that everyone was alright, they did clean up detail, which in this case consisted of cleaning up the body parts of the Afghan National Army and civilians that had lost their lives in the bombing.  Mr. W. stated that the Veteran was clearly disturbed by this, as they all were, as no one liked to be told to do such things.  He indicated that after clean up took place they were all taken to the hospital on the FOB and the Veteran, along with 5 or 6 others, was confirmed to have suffered a concussion.  Mr. W stated that the concussed were told to take it easy for the next few days and that the others were told to keep an eye on those with concussions.  He further indicated that later that night the PSD team was called out to a mission outside of the FOB's perimeter to pull security for a suspected breach.  He stated that he could not confirm that night what the Veteran experienced because he was on the FOB, however, he could confirm that the Veteran came into contact with hostile and exchanged in a fire fight for the next few hours. 

He noted that the Veteran started to complain of constant migraines about one week after the 19th of August.  He indicated that ever since that day/night, the Veteran was never the same again.  He stated that it pained him to see the Veteran have to prove that he was involved in these attacks and that the Veteran was on the PSD team.  

Service treatment records reveal that the Veteran, on his November 2008 report of medical history, checked the yes box when asked if he had frequent or severe headaches.  The Veteran reported that he had a seizure in November 2008 and that he had had extreme headaches since that time.  

VA treatment records associated with the claims folder reveal that the Veteran, in February 2009, less than two months following his release from service, reported having been in a blast in service and becoming dazed.  He noted having headaches on a daily basis.  

At the time of a March 2009 TBI/psychiatric consultation, it was noted that the Veteran had been involved in 3 IED explosions, including August 2008.  The examiner indicated that the Veteran had symptoms consistent with a diagnosis of TBI.  

In conjunction with his claim, the Veteran was afforded a VA examination in February 2014.  At the time of the examination, a diagnosis of TBI was rendered.  The examiner noted that the Veteran reported having been exposed to 3 IED blasts while in Afghanistan.  He further observed that the Veteran denied having had any other head injuries.  The Veteran reported having had constant migraines since the blasts occurred.  

The examiner indicated that TBI had been diagnosed since consistent complaints were given by the Veteran within one to two months after discharge, along with the Veteran's combat status, and the description of the events at the time the blasts occurred.  The examiner noted that the November 2008 report of medical history noted complaints of headaches and seizures.  He further observed that the Veteran presented within two months of separation at the VA with reports of the explosions and subsequent headaches, dizziness, and memory problems.  The examiner noted that the Veteran complained of headaches on separation and within two months of separation so this was likely related to the TBI exposure.  

At his February 2015 hearing, the Veteran testified in detail as to the August 2008 IED explosions.  He noted that he was diagnosed as having a concussion following that incident.  He reported that he was told to take it easy after being diagnosed with a concussion.  The Veteran noted having short-term memory issues and headaches.  He indicated that these started in service.  He reported being treated with Tylenol in the service and of having gone to VA for the headaches after service.  He stated that he still continued to have migraine headaches.  

The Board finds that the Veteran's current TBI residuals were incurred in and are attributable to service.  Entitlement to service connection for TBI residuals cannot be established through application of 38 C.F.R. § 3.303(b); however, 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 

The Veteran has provided credible evidence of in-service exposure to IED explosions.  Moreover, he has provided a statement from a fellow comrade who has indicated that the Veteran had to be woken up following an explosion and was subsequently diagnosed as having a concussion following the incident.  Furthermore, the Veteran has reported experiencing headaches following the explosions, with headaches being reported on his November 2008 inservice report of medical history.  In addition, the Veteran was found to have symptoms consistent with a diagnosis of a TBI in March 2009, only two months following service and was diagnosed as having a TBI in February 2014, which the examiner found was consistent with the inservice reports of headaches and explosions reported by the Veteran.

As such, the evidence demonstrates credible evidence of in-service IED explosions, in-service onset of headaches and headaches since service, that the Veteran currently has residuals of a TBI, and that the TBI residuals have been found to be consistent with the IED explosions reported by the Veteran in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for TBI residuals is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for service connection for a personality disorder is dismissed.  

Service connection for TBI residuals is granted.  


REMAND

In a November 2014 rating determination, the RO removed the Veteran's ex-wife from her status as a dependent.  In a November 2014 notice of disagreement, the Veteran indicated that he was in disagreement with his son not being added as a dependent at the same time that his wife was removed as a dependent.  To date, a statement of the case has not been issued.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case on the issue of compensation for additional dependents, to include removal of spouse as dependent and addition of minor dependent child.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


